Name: Commission Regulation (EC) No 62/2004 of 14 January 2004 on the issuing of system A3 export licences in the fruit and vegetables sector (tomatoes, lemons and apples)
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 Avis juridique important|32004R0062Commission Regulation (EC) No 62/2004 of 14 January 2004 on the issuing of system A3 export licences in the fruit and vegetables sector (tomatoes, lemons and apples) Official Journal L 009 , 15/01/2004 P. 0017 - 0018Commission Regulation (EC) No 62/2004of 14 January 2004on the issuing of system A3 export licences in the fruit and vegetables sector (tomatoes, lemons and apples)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2), and in particular the third subparagraph of Article 35(3) thereof,Whereas:(1) Commission Regulation (EC) No 1913/2003(3) opens an invitation to tender setting the indicative refund rates and indicative quantities for system A3 export licences, which may be issued, other than those tendered for as part of food aid.(2) In the light of the tenders submitted, the maximum refund rates and the percentages of quantities to be awarded for tenders quoting those maximum rates should be set.(3) In the case of tomatoes, lemons and apples the maximum rate necessary to award licences for the indicative quantity up to the quantities tendered for is not more than one-and-a-half times the indicative refund rate,HAS ADOPTED THIS REGULATION:Article 1In the case of tomatoes, lemons and apples, the maximum refund rates and the percentages for reducing the quantities awarded under the invitation to tender opened by Regulation (EC) No 1913/2003 shall be fixed in the Annex.Article 2This Regulation shall enter into force on 15 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 January 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 268, 9.10.2001, p. 8.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 283, 31.10.2003, p. 25.ANNEXIssuing of system A3 export licences in the fruit and vegetable sector (tomatoes, lemons and apples)>TABLE>